779 N.W.2d 254 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clifford GOODMAN, Defendant-Appellant.
Docket Nos. 139076. COA No. 290120.
Supreme Court of Michigan.
March 24, 2010.

Order
By order of December 21, 2009, the defendant's former appellate counsel was directed to file a supplemental brief. On order of the Court, the brief having been received, the application for leave to appeal the May 12, 2009 order of the Court *255 of Appeals is again considered, and it is DENIED. The defendant's attorney acknowledges that the delay in filing the defendant's May 23, 2005 application for leave to appeal in COA No. 262929 was due to the attorney's erroneous calculation of the appellate filing deadline, and he admits his sole responsibility for the error. Accordingly, the defendant had been deprived of his direct appeal as a result of constitutionally ineffective assistance of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000); Peguero v. United States, 526 U.S. 23, 28, 119 S.Ct. 961, 143 L.Ed.2d 18 (1999). For purposes of MCR 6.502(G)(1), the Court notes that the defendant's January 30, 2009 application for leave to appeal was properly denied under the standard applicable to direct appeals.
Costs are imposed against attorney Joseph L. Stewart, only, in the amount of $250, to be paid to the Clerk of this Court.